

117 HRES 61 IH: Expressing the sense of the House of Representatives that Medicare and Social Security provide an essential benefit for current enrollees and should be strengthened for future generations.
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 61IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mrs. Lesko (for herself, Mr. Bilirakis, and Mr. Griffith) submitted the following resolution; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of the House of Representatives that Medicare and Social Security provide an essential benefit for current enrollees and should be strengthened for future generations.Whereas, since 1965, Medicare has been, and continues to be, essential for senior citizens of the United States;Whereas, since 1935, Social Security has been, and continues to be, essential for senior citizens of the United States;Whereas, in 2020, there were over 60,000,000 citizens of the United States who were Medicare and Social Security beneficiaries, with 10,000 new eligible enrollees each day;Whereas a promise has been made by the Federal Government to provide Medicare services and Social Security benefits for senior citizens;Whereas many Social Security and Medicare beneficiaries rely on these critical benefits to make ends meet each month;Whereas in the absence of meaningful reform, Medicare is scheduled to deplete by 2024, according to the nonpartisan Congressional Budget Office;Whereas in the absence of meaningful reform, Social Security is scheduled to deplete by 2034, according to the nonpartisan Social Security Administration;Whereas the Department of Health and Human Services estimates that $42.9 billion was lost in fiscal year 2020 due to improper payments, including waste, fraud, and abuse, in the Medicare Program; andWhereas the Social Security Administration estimates that $7.8 billion was lost in fiscal year 2019 due to improper payments, including waste, fraud, and abuse, in the Social Security program: Now, therefore, be itThat the House of Representatives—(1)affirms its deep obligation to fulfill the promises made to senior citizens of the United States regarding access to Medicare and Social Security;(2)rejects, in the strongest possible terms, any changes to Medicare or Social Security that diminish benefits for Americans currently enrolled, or citizens of the United States who are in or near retirement, in the Medicare Program under title XVIII of the Social Security Act, or in the Social Security program under title II of such Act;(3)expresses its firm commitment that Medicare and Social Security should be strengthened and preserved for future enrollees; and(4)supports efforts to reduce waste, fraud, and abuse in the Medicare and Social Security programs.